Title: From Thomas Jefferson to Samuel Smith, 26 September 1801
From: Jefferson, Thomas
To: Smith, Samuel


Dear Sir
Monticello Sep. 26. 1801.
Mr. Glendye a presbyterian clergyman from Ireland, who settled two or three years ago at Staunton about 40. miles from this place, understanding that there is or will be a vacancy at Baltimore, proposes to go there to offer himself. my personal acquaintance with him is small, but I have had abundant attestations of his character from others. he is a man of excellent character, goodhumoured, sociable, and the most eloquent preacher of the living clergy whom I have heard. in this he is really great, and without disparaging any other, I may safely say he is unrivalled. he is a good republican, & on that account having become obnoxious to government he left Ireland. he speaks with the emphasis of an eyewitness of the worse than Robespierrian enormities committed in that country. he wishes to go to Baltimore as a place more congenial with the habits & manners of himself and family. being desirous that I should say to you what I can with justice, I do it with great satisfaction persuaded you will be uncommonly pleased with such an acquisition to your city. I send this letter by post. he will go on himself in about a fortnight. accept assurances of my high esteem & respect.
Th: Jefferson
